--------------------------------------------------------------------------------

 
                                                                    Exhibit
10.13
 
 
Genco Shipping & Trading Limited
Director Restricted Stock Grant Agreement
 
THIS AGREEMENT, made as of October 31, 2005, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and ________________ (the “Participant”).
 
WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited 2005 Equity Incentive Plan (the “Plan”) to provide certain key persons,
on whose initiative and efforts the successful conduct of the business of the
Company depends, with incentives to: (a) enter into and remain in the service of
the Company, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company;
 
WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and
 
WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.  Grant of Restricted Stock.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Board of Directors hereby
grants to the Participant 1,200 restricted shares (the “Restricted Stock”) of
common stock of the Company, par value $0.01 per share (“Common Stock”).  
 
2.  Grant Date.  The Grant Date of the Restricted Stock is October 31, 2005.
 
3.  Incorporation of Plan.  All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein.  If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Board of Directors,
shall govern.  Except as otherwise provided herein, all capitalized terms used
herein shall have the meaning given to such terms in the Plan.
 
4.  Vesting. Subject to the further provisions of this Agreement, the Restricted
Stock shall vest on the earliest of (i) July 22, 2006, (ii) the date of the
annual shareholders meeting of the Company next following the date hereof (the
“Annual Meeting Date”) and (iii) the occurrence of a Change in Control, as
defined in Section 3.8(a) of the Plan, as in effect on the date of such
occurrence (each such date, the “Vesting Date”).
 
5.  Restrictions on Transferability. Until a share of Restricted Stock vests,
the Participant shall not transfer the Participant’s rights to such share of
Restricted Stock or to any rights related thereto. Any attempt to transfer
unvested shares of Restricted Stock or any rights related thereto, whether by
transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.
 
 

--------------------------------------------------------------------------------


 
6.  Termination of Service.
 
(a) In the event that the Participant’s Service with the Company terminates
before the Vesting Date for any reason other than the Participant’s death or
disability (as defined in the Plan), the Restricted Stock, together with any
property received in respect of such shares, as set forth in Section 9 hereof,
shall be forfeited as of the date such Service terminates, and the Participant
promptly shall return to the Company any certificates evidencing the Restricted
Stock, together with any cash dividends or other property received in respect of
such shares. For purposes hereof, “Service” means a continuous time period
during which the Participant is at least one of the following: an employee or a
director of, or a consultant to, the Company.
 
(b) In the event that the Participant’s Service with the Company terminates
before the Vesting Date for reason of the Participant’s death or disability (as
defined in the Plan), a portion of the shares of Restricted Stock shall become
vested immediately prior to the date such Service terminates, and all other
shares of Restricted Stock, together with any property received in respect of
such shares, as set forth in Section 9 hereof, shall be forfeited as of the date
such Service terminates, and the Participant promptly shall return to the
Company any certificates evidencing such shares, together with any cash
dividends or other property received in respect of such shares. The number of
shares to become vested immediately prior to the date such Service terminates
shall be the number of shares set forth in Section 1 hereof multiplied by a
fraction, the denominator of which is six and the numerator of which is the
number of completed months between the date hereof and the date such Service
terminates.
 
7.  Issuance of Certificates.
 
(a) Reasonably promptly after the Grant Date, the Company shall issue and
deliver to the Participant a stock certificate, registered in the name of the
Participant, evidencing the shares of Restricted Stock. Such certificate may
bear the following legend:
 
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENCO SHIPPING & TRADING LIMITED 2005 EQUITY INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT 2AGREEMENT BETWEEN GENCO SHIPPING & TRADING LIMITED AND
THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE. NO
TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF
SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF GENCO SHIPPING & TRADING
LIMITED.”
 
 
2

--------------------------------------------------------------------------------


 
 
Such legend shall not be removed from such certificate until such shares of
Restricted Stock vest.
 
(b) Reasonably promptly after the Restricted Stock vests pursuant to Section 4
hereof, in exchange for the surrender to the Company of the certificates
evidencing the Restricted Stock, delivered to the Participant under Section 7(a)
hereof, and the certificates evidencing any other securities received in respect
of such shares, if any, the Company shall issue and deliver to the Participant
(or the Participant’s legal representative, beneficiary or heir) a certificate
evidencing such shares of Restricted Stock and such other securities, free of
the legend provided in Section 7(a) hereof.
 
(c) The Company may require as a condition of the delivery of stock certificates
pursuant to Section 7(b) hereof that the Participant remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to the vesting of
the shares represented by such certificate. The Board of Directors, in its sole
discretion, may permit the Participant to satisfy such obligation by delivering
shares of Common Stock or by directing the Company to withhold from delivery
shares of Common Stock, in either case valued at their Fair Market Value on the
Vesting Date with fractional shares being settled in cash.
 
(d) The Participant shall not be deemed for any purpose to be, or have rights
as, a shareholder of the Company by virtue of the grant of Restricted Stock,
except to the extent a stock certificate is issued therefor pursuant to Section
7(a) hereof, and then only from the date such certificate is issued. Upon the
issuance of a stock certificate, the Participant shall have the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the shares, subject to the restrictions on transferability and the forfeiture
provisions, as set forth in this Agreement.
 
8.  Securities Matters. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws.  The Company
shall not be obligated to cause to be issued or delivered any certificates
evidencing shares of Common Stock pursuant hereto unless and until the Company
is advised by its counsel that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Common Stock
are traded.  The Board of Directors may require, as a condition of the issuance
and delivery of certificates evidencing shares of Common Stock pursuant to the
terms hereof, that the recipient of such shares make such covenants, agreements
and representations, and that such certificates bear such legends, as the Board
of Directors, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.
 
9.  Dividends, etc. Any cash dividends or other property (but not including
securities) received by a Participant with respect to a share of Restricted
Stock shall be returned to the Company in the event such share of Restricted
Stock is forfeited. Any securities received by a Participant with respect to a
share of Restricted Stock as a result of any dividend, recapitalization, merger,
consolidation, combination, exchange of shares or otherwise will not vest until
such share of Restricted Stock vests and shall be forfeited if such share of
Restricted Stock is forfeited. Unless the Board of Directors otherwise
determines, such securities shall bear the legend set forth in Section 7(a)
hereof.
 
 
3

--------------------------------------------------------------------------------


 
10.  Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
 
11.  Right of Discharge Preserved. Nothing in this Agreement shall confer upon
the Participant the right to continue as a director of or in other service of
the Company, or affect any right which the Company may have to terminate such
service.
 
12.  Integration.  This Agreement contains the entire understanding of the
parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
 
13.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
 
14.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the provisions governing conflict of laws.
 
15.  Obligation to Notify. If the Participant makes the election permitted under
Section 83(b) of the Internal Revenue Code of 1986, as amended (that is, an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), the Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election. The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.
 
 
4

--------------------------------------------------------------------------------


 
16.  Reduction in Benefits. Unless the Participant and the Company agree
otherwise in writing, in the event that the Participant would incur an Excise
Tax on any payments or benefits under this Agreement as a result of a Change of
Control (or any other change described in Section 280G(b)(2) of the Code), the
Company shall reduce the payments or benefits to be paid to or granted to
Participant hereunder to the greater of (i) the maximum amount payable to the
Participant without the imposition of any Excise Tax with respect to the
Restricted Stock and (ii) the amount that yields the Participant the greatest
after-tax amount of benefits under this Agreement after taking into account any
Excise Tax imposed on Participant, whether due to payments and benefits under
this Agreement or otherwise. “Excise Tax” means the tax imposed by Section 4999
of the Code and any successor tax. The determination of whether the Participants
payments and benefits should be reduced and the amount of any such reduction
shall be made by independent counsel selected by the Participant and reasonably
acceptable to the Company (“Independent Counsel”). For purposes of such
determination, (x) the total amount of payments and benefits received by the
Participant as a result of such Change in Control (or such other change) shall
be treated as “parachute payments” within the meaning of Section 280G(b)(2) of
the Code, and all “excess parachute payments” within the meaning of Section
280G(b)(1) of the Code shall be treated as subject to the Excise Tax, except to
the extent that, in the opinion of Independent Counsel, a payment or benefit
hereunder (in whole or in part) does not constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code and the Treasury Regulations under
Section 280G of the Code (the “Regulations”), or such “excess parachute
payments” (in whole or in part) are not subject to the Excise Tax; (y) the
amount of the payments and benefits hereunder that shall be treated as subject
to the Excise Tax shall be equal to the lesser of (A) the total amount of such
payments and benefits or (B) the amount of “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code (after applying clause (x)
hereof); and (z) the value of any noncash benefits or any deferred payment or
benefit shall be determined by Independent Counsel in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. All fees and expenses of
Independent Counsel shall be borne by the Company.
 
17.  Participant Acknowledgment.  The Participant hereby acknowledges receipt of
a copy of the Plan.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board of Directors in respect of the
Plan, this Agreement and the Restricted Stock shall be final and conclusive.
 
[Signature page follows]
 
 
5

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 
GENCO SHIPPING & TRADING LIMITED 
 
 
                        By:         ___________________________________
                                                  Name:  Robert Gerald Buchanan
                          Title:   President                
 

                         _________________________________________
                         [Director]
 
 
 
 
6
 
 
 
 